Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 15th, 2021 does not place the application in condition for allowance.
The rejections over Rappe et al., Mascarenhas et al., and Kanatzidis et al. are withdrawn due to Applicant’s amendment.
The 112(b) rejection of Claims 40-52 and 61-83 are withdrawn due to Applicant’s amendment.
The rejections over Etgar et al. are maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 40, 64-66 and 80-81 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Etgar et al. (US 2015/0200377 A1).

In view of Claim 40, Etgar et al. discloses a process for producing a photovoltaic device comprising a photoactive region (Figure 1), which photoactive region comprises:
a n-type region comprising at least one n-type layer (Figure 1, TiO2 film or TiO2 compact film & Paragraph 0124);
a p-type region comprising at least one p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 a hole transporter may be present between the perovskite layers – Paragraph 0105);
Alternatively, there are a plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., a p-type region (Paragraph 0095-0096)
and disposed between the n-type and the n-type region are a plurality of layers of a perovskite semiconductor without open porosity wherein the perovskite comprises a halide anion (Figure 1, Perovskite 4.1-4.n optional n  being an integer of 1 to 10 & Paragraph 0049-0055, 0095-0096 & 0114-0115);
The layers being relied on to teach this element are the perovskite layers residing above the TiO2 film (Paragraph 0095), there may be up to 10 perovskite layers (9 in the alternative) present between the TiO2 film (n-type region) and the hole transporting layer (p-type region), additionally there is a thin layer that may be applied between the TiO2 scaffold structure and the perovskite (Paragraph 0040)
which process comprises:
providing a first region (Figure 1, TiO2 film);
disposing a second region on the first region, which second region comprises a layer of a perovskite semiconductor without open porosity (Figure 1, Perovskite & Paragraph 0114-0115); and
disposing a third region on the second region (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105 & 0114);
Alternatively, there are a plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., a third region (Paragraph 0095-0096);
the first region is an n-type region comprising an n-type layer (Figure 1, TiO2 film) and the third region is a p-type region comprising a p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105).

In view of Claim 64, Etgar et al. is relied upon for the reasons given above in addressing Claim 40.  Wherein the photoactive region comprises:
said n-type region (Figure 1, TiO2
said p-type region (Figure 1, between the perovskite 5 and the counter electrode 5 a hole transporter may be present between the perovskite layers – Paragraph 0105);
or in the alternative one of the plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., the p-type region (Paragraph 0095-0096);
a first layer which comprises a scaffold material and a perovskite semiconductor (Figure 2a, TiO2 + perovskite & Paragraph 0047);
a capping layer disposed on the first layer, the capping layer is made of a perovskite semiconductor without open porosity wherein the perovskite comprises a halide anion, wherein the perovskite semiconductor in the capping layer is in contact with the perovskite semiconductor in the first layer (Figure 1, Perovskite & Paragraph 0095-0096);
wherein the process comprises:
providing said first region (Figure 1, TiO2 compact film & Paragraph 0124);
disposing said second region on the first region, wherein the second region comprises:
the first layer which comprises a scaffold material and a perovskite semiconductor (Figure 2a, TiO2 + perovskite & Paragraph 0047);
the capping layer disposed on said first layer, the capping layer is made of a perovskite semiconductor without open porosity wherein the perovskite comprises a halide anion, wherein the perovskite semiconductor in the capping layer is in contact with the perovskite semiconductor in the first layer (Figure 1, Perovskite & Paragraph 0095-0096); and
disposing a third region on the second region (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105 & 0114);
alternatively, there are a plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., a third region (Paragraph 0095-0096).


	In view of Claim 65, Etgar et al. is relied upon for the reasons given above in addressing Claim 64.  Etgar et al. teaches the step of disposed said second region on the first region comprises disposing a scaffold material on the first region (Paragraph 0124) and disposing said perovskite into pores of the scaffold material in order to produce said first layer (Figure 2A & Paragraph 0124-0125) and further disposing said perovskite onto the first layer to produce said capping layer (Figure 1, Perovskite)

	In view of Claim 66, Etgar et al. is relied upon for the reasons given above in addressing Claim 66.  Etgar et al. teaches the disposing of said perovskite into pores of the scaffold material and the further disposing of said perovskite onto the first layer are performed in a single step (Paragraph 0125-0126).

In view of Claim 80, Etgar et al. discloses a process for producing a photovoltaic device comprising a photoactive region (Figure 1), which photoactive region comprises:
a n-type region comprising at least one n-type layer (Figure 1, TiO2 film or TiO2 compact film & Paragraph 0124);
a p-type region comprising at least one p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 a hole transporter may be present between the perovskite layers – Paragraph 0105);
Alternatively, there are a plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., a p-type region (Paragraph 0095-0096)
and disposed between the n-type and the n-type region are a plurality of layers of a perovskite semiconductor without open porosity wherein the perovskite comprises a halide anion (Figure 1, Perovskite 4.1-4.n optional n  being an integer of 1 to 10 & Paragraph 0049-0055, 0095-0096 & 0114-0115);
The layers being relied on to teach this element are the perovskite layers residing above the TiO2 film (Paragraph 0095), there may be up to 10 perovskite layers (9 in the alternative) present between the TiO2 film (n-type region) and the hole transporting layer (p-type region), additionally there is a thin layer that may be applied between the TiO2 scaffold structure and the perovskite (Paragraph 0040)
which process comprises:
providing a first region (Figure 1, TiO2 film);
disposing a second region on the first region, which second region comprises a layer of a perovskite semiconductor without open porosity (Figure 1, Perovskite & Paragraph 0114-0115); and
disposing a third region on the second region (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105 & 0114);
Alternatively, there are a plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., a third region (Paragraph 0095-0096);
the first region is an n-type region comprising an n-type layer (Figure 1, TiO2 film) and the third region is a p-type region comprising a p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105).
The recitation “which is a process for producing an inverted photovoltaic device comprising a photoactive region” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

In view of Claim 81, Etgar et al. is relied upon for the reasons given above in addressing Claim 80.  Etgar et al. teaches that the first electrode comprises a transparent or semi-transparent material (Figure 1, FTO glass).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 41-42 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Etgar et al. (US 2015/0200377 A1) in view of Mitzi “Synthesis, Structure, and Properties of Organic-Inorganic Perovskites and Related Materials”.

In view of Claims 41-42 and 44-47, Etgar et al. is relied upon for the reasons given above in addressing Claim 40. Etgar et al. does not disclose the step of disposing the second region on the first region comprises producing a solid layer of perovskite on the first region by vapour deposition
Mitzi et al. discloses that a dual source vapor deposition technique enables the production of thin organic-inorganic perovskite films without the use of solvents and that this technique is often more consistent with other processing steps needed for the preparation of potential devices (Page 78 – 2. Thermal Evaporation). Mitzi et al. teaches that the vapour comprises two reactants for producing the perovskite by evaporating a first reactant from a first source (individual metal halide) and evaporating a second reactant from a second source (organic ammonium halide components). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to produce the solid layer of the perovskite by vapour deposition, wherein the vapour deposition is a dual source vapour deposition as disclosed by Mitzi et al. in Etgar et al. process for producing a photovoltaic device for the advantage of enabling the production of perovskite films free of solvents and utilizing a processing technique that is more consistent with other processing steps that are needed for the preparation of a device.


Claims 41-42 and 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over Etgar et al. (US 2015/0200377 A1) in view of Mitzi “Synthesis, Structure, and Properties of Organic-Inorganic Perovskites and Related Materials” in view of Era et al. “Self-Organized Growth of PbI-Based Layered Perovskite Quantum Well by Dual-Source Vapor Deposition”.

In view of Claims 41-42 and 44-51, Etgar et al. is relied upon for the reasons given above in addressing Claim 47.  Etgar et al. does not disclose the step of disposing the second region on the first region comprises producing a solid layer of perovskite on the first region by vapour deposition
Mitzi et al. discloses that a dual source vapor deposition technique enables the production of thin organic-inorganic perovskite films without the use of solvents and that this technique is often more consistent with other processing steps needed for the preparation of potential devices (Page 78 – 2. Thermal Evaporation). Mitzi et al. teaches that the vapour comprises two reactants for producing the perovskite by evaporating a first reactant from a first source (individual metal halide) and evaporating a second reactant from a second source (organic ammonium halide components). Mitzi et al. discloses that the dual vapour source deposition technique was first disclosed by Era et al. (Figure 78 – 2. Thermal Evaporation).
Era et al. teaches a dual source vapor deposition technique used to create the perovskite CH3NH3PbI3 (its noted this is the same compound used in Etgar et al.) wherein the co-vacuum deposition is conducted using an organic cation with the formula R1R2R3R4N+ (methylammonium iodide) such that the first and second anions are different anions selected from halide anions (PbI-2 and methylammonium iodide (Page 10, Column 1).  The first reactant comprises a first compound BX2 (PbI2) and the second 3NH3), wherein X is iodide, A is methylammonium iodide and B is Pb.  
Era et al. discloses that this unique preparation technique of layered perovskite films will contribute to the future development of high performance electronic and optical devices using layered perovskites (Page 10, Column 2).  Era et al. discloses that the current method of forming perovskites, spin coating (its noted this is the same method of deposition used in Etgar et al.), has difficulty in the precise control of film thickness and film structures and that a new film preparation technique which not only provides precise control of film thicknesses but also good compatibility with dry processing is needed (Page 2, Column 2, 2nd Paragraph).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to produce the solid layer of the perovskite by vapour deposition, wherein the vapour deposition is a dual source vapour deposition as disclosed by Mitzi et al. and Era et al. in Etgar et al. process for producing a photovoltaic device for the advantage of enabling the production of perovskite films free of solvents and utilizing a processing technique that is more consistent with other processing steps that are needed for the preparation of a device.

Claims 52 and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Etgar et al. (US 2015/0200377 A1) in view of Mitzi “Synthesis, Structure, and Properties of Organic-Inorganic Perovskites and Related Materials” in view of Era et al. “Self-Organized Growth of PbI-Based Layered Perovskite Quantum Well by Dual-Source Vapor Deposition” in further view of Zhisheng et al. “A Heterojunction Based on Well-ordered Organic-Inorganic Hybrid Perovskite and Its Photovoltaic Performance”.  Zhisheng et al. is mapped to the English translation provided via Applicant in the IDS filed October 4th, 2019.

rd paragraph). Modified Etgar et al. is silent on heating the solid layer of perovskite such that the temperature of the solid layer of perovskite is in the range of 30-150°C.
Zhisheng et al. discloses that an annealing process for organic-inorganic perovskite can improve the performance of a photovoltaic device (Page 6, Lines 19-21), and that a reduction of dark current after annealing is a cause of improved device performance (Page 7, 1st Paragraph).  Zhisheng et al. teaches that the temperature the solid layer of the perovskite is heated to is 50°C (Page 5 – 2.4 Photovoltaic characteristics). Accordingly, it would have been obvious to heat the solid layer of perovskite such that the temperature of the solid layer of perovskite is heated at a temperature of 50°C as disclosed by Zhisheng et al. in modified Etgar et al. process for producing a photovoltaic device for the advantage of improving the performance of the photovoltaic device.


Claims 67-71 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Etgar et al. (US 2015/0200377 A1) in view of Kawaraya et al. (US 7,511,298 B2).

In view of Claim 67, Etgar et al. is relied upon for the reasons given above in addressing Claim 65. Etgar et al. does not disclose that the step of disposing a scaffold material on the first region comprises disposing a scaffold composition onto the first region, which scaffold compassion comprises the scaffold material and a solvent wherein the solvent is subsequently removed.
Kawaraya et al. discloses disposing a scaffold material wherein the scaffold composition comprises the scaffold material and a solvent (Column 4, Lines 41-49) such that the solvent is removed after the formation of the film (Claim 1 & Column 12 – Example 1).  Kawaraya et al. discloses that the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of disposing a scaffold material on the first region comprises disposing a scaffold composition onto the first region, which scaffold compassion comprises the scaffold material and a solvent wherein the solvent is subsequently removed as disclosed by Kawaraya et al. in Etgar et al. process for producing a photovoltaic device for the advantage of having a first region with high adhesion, high strength, and other excellent properties.

In view of Claim 68, Etgar et al. and Kawaraya et al. are relied upon for the reasons given above in addressing Claim 67.  Kawaraya et al. teaches that the scaffold is disposed utilizing spray coating (Column 12, Lines 15-24).

In view of Claim 69, Etgar et al. and Kawaraya et al. are relied upon for the reasons given above in addressing Claim 67.  Kawaraya et al. teaches that the scaffold material on the first region further comprises heating the scaffold composition (Column 12, Lines 25-27).

In view of Claim 70, Etgar et al. and Kawaraya et al. are relied upon for the reasons given above in addressing Claim 67.  Kawaraya et al. makes no mention of utilizing a binder and the temperature at which the scaffold composition is heated is between 130-180°C (Claim 1).


In view of Claim 71, Etgar et al. and Kawaraya et al. are relied upon for the reasons given above in addressing Claim 67.  Kawaraya et al. discloses that the scaffold material is usually about 1-100 µm thick (Column 9, Lines 34-36).
In regards to the limitation that the scaffold composition has a thickness from 5-1000nm, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kawaraya et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.
Alternatively, Etgar et al. discloses that the thickness of the scaffold material is preferably 10-2000 nm (Paragraph 0047).

In view of Claim 83, Etgar et al. is relied upon for the reasons given above in addressing Claim 40.  Etgar et al. does not disclose that the entire process is performed at a temperature or temperatures not exceeding 150°C.
Etgar et al. discloses one heating step that exceeds 150°C that involves the deposition of the n-type region that comprises porous TiO2 scaffold material (Paragraph 0124-0127).
2 scaffold material where the processing temperatures range from 130-180°C (Claim 1 & Column 12 – Example 1).  Kawaraya et al. discloses that the object of the present invention is to provide a process for forming a semiconductor film that has excellent adhesion to substrates and has excellent energy conversion activity (Column 1, Lines 63-67).  Kawaraya et al. teaches that the porous semiconductor film formed on the substrate by the process of the present invention has high adhesion, high strength, and other excellent properties and when formed using a semiconductor with photocatalytic properties, such as titanium oxide, the film is useful as a photo catalyst photoelectrode for dye sensitized solar cells (Column 8, Lines 45-50).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the TiO2 processing step as disclosed by Kawaraya et al. in Etgar et al. process for producing a photovoltaic device such that the entire process of Etgar et al. (Paragraph 0124-0127) is kept between a temperature ranging from 130-180°C for the advantages of having a porous TiO2 scaffold material with high adhesion, high strength, and other excellent properties.
In regards to the limitation that the entire process is performed at a temperature or temperatures not exceeding 150°C, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kawaraya et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.



s 76 and 78-79 are rejected under 35 U.S.C. 103 as being unpatentable over Etgar et al. (US 2015/0200377 A1) in view of Kawaraya et al. (US 7,511,298 B2) in view of Zhisheng et al. “A Heterojunction Based on Well-ordered Organic-Inorganic Hybrid Perovskite and Its Photovoltaic Performance”.  Zhisheng et al. is mapped to the English translation provided via Applicant in the IDS filed October 4th, 2019.

In view of Claims 76 and 78-79, Etgar et al. and Kawaraya et al. are relied upon for the reasons given above in addressing Claim 67.  Modified Etgar et al. is silent on heating the solid layer of perovskite such that the temperature of the solid layer of perovskite is in the range of 30-150°C.
Zhisheng et al. discloses that an annealing process for organic-inorganic perovskite can improve the performance of a photovoltaic device (Page 6, Lines 19-21), and that a reduction of dark current after annealing is a cause of improved device performance (Page 7, 1st Paragraph).  Zhisheng et al. teaches that the temperature the solid layer of the perovskite is heated to is 50°C (Page 5 – 2.4 Photovoltaic characteristics). Accordingly, it would have been obvious to heat the solid layer of perovskite such that the temperature of the solid layer of perovskite is heated at a temperature of 50°C as disclosed by Zhisheng et al. in modified Etgar et al. process for producing a photovoltaic device for the advantage of improving the performance of the photovoltaic device.


Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Etgar et al. (US 2015/0200377 A1) in view of Kawaraya et al. (US 7,511,298 B2) in view of Zhisheng et al. “A Heterojunction Based on Well-ordered Organic-Inorganic Hybrid Perovskite and Its Photovoltaic Performance”.  Zhisheng et al. is mapped to the English translation provided via Applicant in the IDS filed October 4th, 2019.

In view of Claim 77, Etgar et al., Kawaraya et al., and Zhisheng et al. are relied upon for the reasons given above in addressing Claim 76.  Modified Etgar et al. does not disclose that the step of heating the perovskite comprises heating the perovskite in an inert atmosphere
Mitzi et al. discloses that a dual source vapor deposition technique enables the production of thin organic-inorganic perovskite films without the use of solvents and that this technique is often more consistent with other processing steps needed for the preparation of potential devices (Page 78 – 2. Thermal Evaporation). Mitzi et al. teaches that the vapour comprises two reactants for producing the perovskite by evaporating a first reactant from a first source (individual metal halide) and evaporating a second reactant from a second source (organic ammonium halide components). Mitzi et al. discloses that the dual vapour source deposition technique was first disclosed by Era et al. (Figure 78 – 2. Thermal Evaporation).
Era et al. teaches a dual source vapor deposition technique used to create the perovskite CH3NH3PbI3 (its noted this is the same compound used in Etgar et al.) wherein the co-vacuum deposition is conducted using an organic cation with the formula R1R2R3R4N+ (methylammonium iodide) such that the first and second anions are different anions selected from halide anions (PbI-2 and methylammonium iodide (Page 10, Column 1).  The first reactant comprises a first compound BX2 (PbI2) and the second reactant comprises the second compound AX’ (methylammonium iodide e.g., CH3NH3), wherein X is iodide, A is methylammonium iodide and B is Pb.   Era et al. discloses that dual source vapour deposition is a technique that is compatible with dry processing for the preparation of semiconductor films and devices in vacuum and this new film preparation technique not only provides precise control of film thicknesses but also has good compatibility with dry processing (Page 8, Column 2, 2nd Paragraph).
Era et al. discloses that this unique preparation technique of layered perovskite films will contribute to the future development of high performance electronic and optical devices using layered nd Paragraph).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to produce the solid layer of the perovskite by vapour deposition, wherein the vapour deposition is a dual source vapour deposition such that the photovoltaic device is constructed under vacuum as disclosed by Mitzi et al. and Era et al. in Etgar et al. process for producing a photovoltaic device for the advantage of enabling the production of perovskite films free of solvents and utilizing a processing technique that is more consistent with other processing steps that are needed for the preparation of a device.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Etgar et al. (US 2015/0200377 A1) in view of Mitzi “Synthesis, Structure, and Properties of Organic-Inorganic Perovskites and Related Materials” and/or in view of Era et al. “Self-Organized Growth of PbI-Based Layered Perovskite Quantum Well by Dual-Source Vapor Deposition” in further view of Seok et al. (US 2015/0228415 A1).

In view of Claim 43, Etgar et al., Mitzi and/or Era et al. are relied upon for the reasons given above in addressing Claim 41.  Modified Etgar et al. does not disclose that the vapour deposition is allowed to continue until the solid layer of perovskite has a thickness from 100 nm to 100 µm.
Seok et al. discloses a perovskite capping layer has a thickness from 1-2000 nm (Figure 4, Light Absorption Structure Body - Paragraph 0177 & 0183).   Seok et al. discloses that this structure has .


Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Etgar et al. (US 2015/0200377 A1) in view of Kawaraya et al. (US 7,511,298 B2) in further view of Seok et al. (US 2015/0228415 A1).

In view of Claim 72, Etgar et al. and Kawaraya et al. are relied upon for the reasons given above in addressing Claim 67.  Modified Etgar et al. does not disclose disposing perovskite into pores of the scaffold material in order to produce said first layer and further disposing said perovskite onto the first layer to produce said capping layer is carried out until the capping layer has a thickness of from 100 nm to 100 µm.
Seok et al. discloses a perovskite capping layer has a thickness from 1-2000 nm (Figure 4, Light Absorption Structure Body - Paragraph 0177 & 0183).   Seok et al. discloses that this structure has increased power conversion efficiency (Paragraph 0176) and the disclosure relates to a solar cell having a new structure capable of having excellent photovoltaic efficiency due to excellent separation and collection efficiency of photoelectrons and photoholes generated by light absorption (Paragraph 0001).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to dispose perovskite into pores of the scaffold material in order to produce said first layer and further disposing said perovskite onto the first layer to produce said capping layer is carried out until the capping layer has a thickness from 1-2000 nm in modified Etgar et al. process for producing a photovoltaic device for the advantages of having a new structure capable of having excellent .




Claims 40 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Manchanda (US 2012/0048329 A1) in view of Etgar et al. (US 2015/0200377 A1).

In view of Claims 40 and 82, Manchanda discloses a process for producing a photovoltaic device that can includes a multi-junction photovoltaic device (Figure 9A, Device I-III form the multi-junction photovoltaic device), wherein the devices can include dye sensitized solar cells based on colloidal TiO2films (Figure 9A, Device II & Paragraph 0021 & 0172) and that each of the devices are separated by a tunnel junction (Figure 9A, QCL & Paragraph 0013) but does not disclose that this photoactive region comprises an n-type region comprising at least one n-type layer; a p-type region comprising at least one p-type layer and disposed between the n-type region and p-type region a layer of perovskite semiconductor without open porosity, wherein the process comprises providing a first region, disposing a second region on the first region which second region comprises a layer of a perovskite semiconductor without open porosity and disposing a third region on the second region, wherein the first region is an n-type region comprising at least one n-type layer and the third region is a p-type region comprising at least one p-type layer.
a process for producing a photovoltaic device comprising a photoactive region (Figure 1), which photoactive region comprises:
•	a n-type region comprising at least one n-type layer (Figure 1, TiO2 film or TiO2 compact film & Paragraph 0124);
•	a p-type region comprising at least one p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105);
•	and disposed between the n-type and the n-type region is a layer of a perovskite semiconductor without open porosity (Figure 1, Perovskite & Paragraph 0115);
which process comprises:
•	providing a first region (Figure 1, TiO2 film);

•	disposing a third region on the second region (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105);
wherein the first region is an n-type region comprising an n-type layer (Figure 1, TiO2 film) and the third region is a p-type region comprising a p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105).
Etgar et al. discloses a process for producing a photovoltaic device comprising a photoactive region (Figure 1), which photoactive region comprises:
a n-type region comprising at least one n-type layer (Figure 1, TiO2 film or TiO2 compact film & Paragraph 0124);
a p-type region comprising at least one p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 a hole transporter may be present between the perovskite layers – Paragraph 0105);
Alternatively, there are a plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., a p-type region (Paragraph 0095-0096)
and disposed between the n-type and the n-type region are a plurality of layers of a perovskite semiconductor without open porosity wherein the perovskite comprises a halide anion (Figure 1, Perovskite 4.1-4.n optional n  being an integer of 1 to 10 & Paragraph 0049-0055, 0095-0096 & 0114-0115);
The layers being relied on to teach this element are the perovskite layers residing above the TiO2 film (Paragraph 0095), there may be up to 10 perovskite layers (9 in the alternative) present between the TiO2 film (n-type region) and the hole transporting layer (p-type region), additionally there is a thin layer that may be applied between the TiO2 scaffold structure and the perovskite (Paragraph 0040)
which process comprises:
providing a first region (Figure 1, TiO2 film);
disposing a second region on the first region, which second region comprises a layer of a perovskite semiconductor without open porosity (Figure 1, Perovskite & Paragraph 0114-0115); and
disposing a third region on the second region (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105 & 0114);
Alternatively, there are a plurality of perovskite layers present between the n-type region and the counter electrode that take the form of a hole transporting layer e.g., a third region (Paragraph 0095-0096);
the first region is an n-type region comprising an n-type layer (Figure 1, TiO2 film) and the third region is a p-type region comprising a p-type layer (Figure 1, between the perovskite 5 and the counter electrode 5 an hole transporter may be present – Paragraph 0105).
Etgar et al. discloses that the present invention addresses disadvantages of devices comprising liquid electrolytes, such as the problem of solvent evaporation and the penetration of water into the solar cell caused by difficulty in long-term sealing especially in temperature cyclic tests (Paragraph 0004), wherein the invention also address disadvantages of devices comprising organic hole conductor materials such as the incomplete pore filling which is observed with hole conductors (Paragraph 00040), and the invention can provide an efficient solar cell that can be prepared rapidly in an efficient way using readily available low-cost materials using a short manufacturing procedure based on industrially known manufacturing steps (Paragraph 0005).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the process for producing a photovoltaic device as disclosed by Etgar et al. as the DSSC used in the process for producing a photovoltaic device of Manchanda for the advantages of having a device that is an efficient solar cell that can be prepared rapidly in an efficient way using readily available low-cost materials using a short manufacturing procedure based on industrially known manufacturing steps.

Response to Arguments
	Applicant argues that Etgar et al. teaches that features 3 and 4 shown in Figure 1A are not two distinct layers.  The Examiner respectfully points out to Applicant that disposed between the n-type and the n-type region are a plurality of layers of a perovskite semiconductor without open porosity wherein the perovskite comprises a halide anion (Figure 1, Perovskite 4.1-4.n optional n  being an integer of 1 to 10 & Paragraph 0049-0055, 0095-0096 & 0114-0115) wherein the layers being relied on to teach this element are the perovskite layers residing above the TiO2 film (Paragraph 0095), there may be up to 10 perovskite layers (9 in the alternative) present between the TiO2 film (n-type region) and the hole transporting layer (p-type region), additionally there is a thin layer that may be applied between the TiO2 scaffold structure and the perovskite (Paragraph 0040).  Accordingly, this argument is unpersuasive.

	Applicant argues that Figure 1A of Etgar is merely a schematic representation of what is actually a highly porous system.  The Examiner respectfully points out to Applicant that Figure 1A of Etgar shows porous TiO-2 film infiltrated with perovskite semiconductor and residing on top of this layer can be up to nine other layers of perovskite that are in a solid state (Figure 1, Perovskite 4.1-4.n optional n being an integer of 1 to 10 & Paragraph 0007, 0049-0055, 0095-0096 & 0114-0115).  Accordingly, this argument is unpersuasive.

	Applicant argues that page 12 of the present application as filed explains that a “layer of perovskite semiconductor without open porosity”, within the meaning of the present invention, is one in which the perovskite material “is not infiltrated by the, or any of the n-type material(s) in the n-type region, and likewise it is not infiltrated by the, or any of the, p-type material(s) in the p-type region”.  2 n-type region  (Figure 1, Perovskite 4.1-4.n optional n  being an integer of 1 to 10 & Paragraph 0007, 0049-0055, 0095-0096 & 0114-0115).  Accordingly, this argument is unpersuasive.

	Applicant argues that Etgar et al. does not disclose a capping layer as required by claim 64.  The Examiner respectfully points out to Applicant that Etgar et al. discloses a capping layer disposed on the first layer, the capping layer is made of a perovskite semiconductor without open porosity wherein the perovskite comprises a halide anion, wherein the perovskite semiconductor in the capping layer is in contact with the perovskite semiconductor in the first layer (Figure 1, Perovskite & Paragraph 0095-0096).  Accordingly, this argument is unpersuasive.

	Applicant argues that the data in the application as filed and in the post-published literature support that the photovoltaic devices produced by a process as defined in the amended independent claim 40 of the present application provide an unexpected advantage over the prior art porous perovskite devices, whose efficiencies are invariably significantly lower than those of the present invention specified above. 
First, the Examiner respectfully points out to Applicant that evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  Accordingly, these arguments are unpersuasive.
	In regards to the results in Figure 22 of the present application and the corresponding text on Page 91.  Its noted that even if the unexpected results were not irrelevant to 35 U.S.C. 102 it’s noted that the allegations of unexpected results are not commensurate in scope with the claimed subject 
	In regards to the post-published literature, the Examiner respectfully points out to Applicant that even if the unexpected results were not irrelevant to 35 U.S.C. 102 it’s noted that the allegations of unexpected results are not commensurate in scope with the claimed subject matter because these results are directed towards a mixed halide perovskites that have distinct structural arrangements. It’s noted the claimed subject matter can represent different compounds other than mixed halide perovskites as well as different structural arrangements then the post-published literature.  Accordingly, this argument is unpersuasive.

	Applicant argues that it would not be obvious to combine Mitzi with Etgar.  The Examiner respectfully points out to Applicant that Mitzi et al. discloses that a dual source vapor deposition technique enables the production of thin organic-inorganic perovskite films without the use of solvents and that this technique is often more consistent with other processing steps needed for the preparation of potential devices (Page 78 – 2. Thermal Evaporation).  Accordingly, this argument is unpersuasive.

	Applicant argues that if the vapour deposition technique of Mitzi were used to deposit a perovskite layer onto nanostructured TiO2 as disclosed in Etgar, the perovskite would still be deposited within the pores of the TiO2 of Etgar.  The Examiner respectfully points out to Applicant that if the vapour deposition of Mitzi were used the initial perovskite layer may coated onto the nanostructured 2 but subsequent solid state layers of perovskite deposited above the porous TiO2 would not be a porous perovskite that interpenetrates porous TiO2.  Accordingly, this argument is unpersuasive.

	Applicant argues that there is nothing in Etgar or Mitzi to suggest the finding of the present invention that halide containing perovskites can not only act as light sensitizers that absorb light but are capable of free charge generation and have efficient transport of both holes and electrodes to their respective contact with minimal recombination losses in a solid thin film.  The Examiner respectfully points out to Applicant that Etgar et al. discloses that the perovskite acts as quantum wells for both electrons and holes (Paragraph 0052) and that the perovskites permit their use as a sensitizer e.g., light absorption and can inject electrons to the scaffold structure and/or conductive support and at the same time function as a hole conductor (Paragraph 0054 & 0095-0096).  Accordingly, this argument is unpersuasive.

	Applicant argues that there is nothing in the prior art that teaches the surprisingly high efficiencies disclosed in the present application above 15%.  The Examiner respectfully points out to Applicant that there is no limitation present in the current claim set that limits the efficiency of the photovoltaic device to be above 15%.  Accordingly, this argument is unpersuasive.
	
Applicant argues that it would not be obvious to combine Etgar and Mitzi with Era.  The Examiner respectfully disagrees and points out to Applicant that Era et al. teaches a dual source vapor deposition technique used to create the perovskite CH3NH3PbI3 (its noted this is the same compound used in Etgar et al.) wherein the co-vacuum deposition is conducted using an organic cation with the formula R1R2R3R4N+ (methylammonium iodide) such that the first and second anions are different anions selected from halide anions (PbI-2 and methylammonium iodide (Page 10, Column 1).  The first reactant 2 (PbI2) and the second reactant comprises the second compound AX’ (methylammonium iodide e.g., CH3NH3), wherein X is iodide, A is methylammonium iodide and B is Pb.   Era et al. discloses that dual source vapour deposition is a technique that is compatible with dry processing for the preparation of semiconductor films and devices in vacuum and this new film preparation technique not only provides precise control of film thicknesses but also has good compatibility with dry processing (Page 8, Column 2, 2nd Paragraph).
Era et al. discloses that this unique preparation technique of layered perovskite films will contribute to the future development of high performance electronic and optical devices using layered perovskites (Page 10, Column 2).  Era et al. discloses that the current method of forming perovskites, spin coating (its noted this is the same method of deposition used in Etgar et al.), has difficulty in the precise control of film thickness and film structures and that a new film preparation technique which not only provides precise control of film thicknesses but also good compatibility with dry processing is needed (Page 2, Column 2, 2nd Paragraph).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to produce the solid layer of the perovskite by vapour deposition, wherein the vapour deposition is a dual source vapour deposition such that the photovoltaic device is constructed under vacuum as disclosed by Mitzi et al. and Era et al. in Etgar et al. process for producing a photovoltaic device for the advantage of enabling the production of perovskite films free of solvents and utilizing a processing technique that is more consistent with other processing steps that are needed for the preparation of a device.

	 Applicant argues that it would not be obvious to combine Zhisheng with Etgar.  The Examiner respectfully disagrees and points out to Applicant that Zhisheng et al. was relied upon to teach that an annealing process for organic-inorganic perovskite can improve the performance of a photovoltaic 
	It’s noted that Zhisheng was only relied upon to disclose why it would be obvious to incorporate an annealing process for an organic-inorganic perovskite material.

Applicant argues it would not be obvious to combine Kawaraya with Etgar.  The Examiner respectfully disagrees and points out to Applicant that Kawaraya et al. discloses disposing a scaffold material wherein the scaffold composition comprises the scaffold material and a solvent (Column 4, Lines 41-49) such that the solvent is removed after the formation of the film (Claim 1 & Column 12 – Example 1).  Kawaraya et al. discloses that the object of the present invention is to provide a process for forming a semiconductor film that has excellent adhesion to substrates and has excellent energy conversion activity (Column 1, Lines 63-67).  Kawaraya et al. teaches that the porous semiconductor film formed on the substrate by the process of the present invention has high adhesion, high strength, and other excellent properties and when formed using a semiconductor with photocatalytic properties, such as titanium oxide, the film is useful as a photo catalyst photoelectrode for dye sensitized solar cells (Column 8, Lines 45-50).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of disposing a scaffold material on the first region comprises disposing a scaffold composition onto the first region, which scaffold compassion comprises the scaffold 

	Applicant argues that there is no support in Seok priority document KR 10-2012-0101192 for Figure 4, and therefore it cannot be relied upon as it does not qualify under prior art under 35 U.S.C. 102 and therefore is not available as prior art against the present claims under 35 U.S.C. 103 either.  The Examiner respectfully points out to Applicant that the English translation of Seok et al. ‘192 provided by Applicant’s IDS submission on April 15th, 2021 discloses that the thickness of the pillars are 10-1000 nm (Page 65-23, Lines 1-9) and that in the case where the density of the pillars is extremely high, the upper limit of the density of the pillars may be 100% following that the pillar-structured light harvester corresponds to a photo sensitizer thin film structure of a dense thin film (Page 65-23, Lines 16-22).  Accordingly, there is support in Seok priority document KR 10-2012-0101192 for Figure 4 and therefore Applicant’s arguments are unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726